Name: 80/519/ECSC: Commission Decision of 8 May 1980 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (104th derogation) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-05-23

 Avis juridique important|31980D051980/519/ECSC: Commission Decision of 8 May 1980 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (104th derogation) (Only the English text is authentic) Official Journal L 128 , 23/05/1980 P. 0051****( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . COMMISSION DECISION OF 8 MAY 1980 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION NO 1-64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 104TH DEROGATION ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/519/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 2 TO 5 , 8 , 71 AND 74 THEREOF , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION NO 1-64 OF 15 JANUARY 1964 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS THE UNITED KINGDOM HAS SHOWN THAT ITS NATIONAL SUPPLIES OF TIN-PLATE ARE AT PRESENT INSUFFICIENT ; WHEREAS USERS HAVE BEEN UNABLE TO OBTAIN THE NECESSARY TONNAGE ON THE COMMUNITY MARKET ; WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM HAS ACCORDINGLY REQUESTED THE COMMISSION TO AUTHORIZE , FOR THE SECOND QUARTER OF 1980 , DUTY FREE IMPORTS OF THE REQUIRED AMOUNT OF TIN-PLATE FROM NON-MEMBER COUNTRIES ; WHEREAS IT HAS , HOWEVER , BEEN CONSIDERED NECESSARY , IN ORDER TO EMPHASIZE THE EXCEPTIONAL NATURE OF THIS MEASURE , TO RETAIN DUTY AT A LEVEL OF 2 % ; WHEREAS THIS EXCEPTIONAL IMPORTATION IS JUSTIFIED FOR THE REASONS OF COMMERCIAL POLICY PROVIDED FOR IN ARTICLE 3 OF THE SAID RECOMMENDATION NO 1-64 ; WHEREAS THE COMMISSION MAY THEREFORE GRANT A DEROGATION FROM THE SAID RECOMMENDATION ; WHEREAS THE GOVERNMENTS OF THE MEMBER STATES HAVE BEEN CONSULTED ON THE ABOVEMENTIONED REQUEST , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS HEREBY AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS UNDER ARTICLE 1 OF RECOMMENDATION NO 1-64 TO THE EXTENT NECESSARY TO IMPORT AT A REDUCED RATE OF DUTY OF 2 % FROM NON-MEMBER COUNTRIES 40 000 TONNES OF TIN-PLATE FALLING WITHIN SUBHEADINGS 73.13 B IV B ) 1 AND EX 73.13 B IV D ) OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 1 . THE UNITED KINGDOM SHALL BE UNDER AN OBLIGATION TO ENSURE , IN LIAISON WITH THE COMMISSION , THAT THE QUOTA IS APPORTIONED ON A NON-DISCRIMINATORY BASIS AMONG NON-MEMBER COUNTRIES . 2 . THE SAID GOVERNEMENT SHALL TAKE ALL NECESSARY STEPS TO AVOID THE POSSIBILITY OF PRODUCTS IMPORTED UNDER THE TARIFF QUOTA BEING RE-EXPORTED TO OTHER MEMBER STATES IN THE SAME STATE AS THAT IN WHICH THEY WERE IMPORTED . ARTICLE 3 THIS DECISION SHALL BE VALID UNTIL 30 JUNE 1980 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 8 MAY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT